19-10412-jlg        Doc 624   Filed 05/31/19    Entered 05/31/19 17:10:13    Main Document
                                               Pg 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHER DISTRICT OF NEW YORK
                                 MANHATTAN DIVISION

In re:                                               §     Chapter 11
                                                     §
DITECH HOLDING CORPORTAION., et al.,                 §     Case No. 19-10412
                                                     §     (Jointly Administered)
         Debtors.                                    §



RESPONSE TO DEBTORS’ NOTICE OF HEARING ON MOTION OF DEBTORS FOR
ENTRY OF AN ORDER (I) APPROVING DISCLOSURE STATEMENT HEARING, (II)
ESTABLISHING SOLICITATION AND VOTING PROCEDURES, (III) SCHEDULING
     SALE AND CONFIRMATION HEARING, (IV) APPROVING SALE AND
   CONFIRMATION OBJECTION PROCEDURES AND NOTICE OF SALE AND
  CONFIRMATION HEARING, (V) APPROVING BIDDING PROCEDURES, (VI)
   APPROVING ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (VII)
                     GRANTING RELATED RELIEF
                          [DOCKET NO. 147]

TO THE HONORABLE BANKRUPTCY JUDGE:

         NOW COMES The County of Anderson, Texas, The County of Bastrop, Texas, The

County of Bell Tax Appraisal District, Texas, The County of Bowie Central Appraisal District,

Texas, The County of Brazos, Texas, The County of Cherokee, Texas, The County of Comal,

Texas, The County of Comanche, Texas, The County of Coryell, Texas, The County of Denton,

Texas, The City of Gorman, Texas, The County of Freestone, Texas, The County of Grimes

Central Appraisal District, Texas, The County of Guadalupe, Texas, The County of Hardin, Texas,

The County of Harrison Central Appraisal District, Texas, The County of Hays, Texas, The County

of Henderson, Texas, The County of Hill Central Appraisal District, Texas, The County of Jasper

Taxing Units, Texas, Kerrville I.S.D., Texas, The City of Waco, et al, Texas, The County of

Milam, Texas, Newton I.S.D./The City of Newton, Texas, The County of Taylor Central Appraisal

District, Texas, Comstock I.S.D, Texas, The County of Wharton, Texas, The County of


TEXAS TAXING JURISDICTIONS’ RESPONSE TO SALE MOTION                                  Page 1 of 3
19-10412-jlg    Doc 624      Filed 05/31/19    Entered 05/31/19 17:10:13          Main Document
                                              Pg 2 of 3


Williamson, Texas, The County of Cherokee Central Appraisal District, Texas, The County of

Hill, Texas, The County of Harrison, Texas, The County of Newton, Texas, Gorman I.S.D., Texas,

and The County of Eastland Central Appraisal District, Texas (collectively, “The Texas Taxing

Jurisdictions”) and files this Response to the Debtors’ Notice of Hearing on Motion of Debtors for

Entry of an Order (I) Approving Disclosure Statement and Notice of Disclosure Statement

Hearing, (II) Establishing Solicitation and Voting Procedures, (III) Scheduling Sale and

Confirmation Hearing, (IV) Approving Sale and Confirmation Objection Procedures and Notice

of Sale and Confirmation Hearing, (V) Approving Bidding Procedures, (VI) Approving

Assumption and Assignment Procedures, and (VII) Granting Related Relief (the “Motion”), and

would show the Court as follows:


       1. The Texas Taxing Jurisdictions are political subdivisions of the State of Texas and are

            the holders of claims for ad valorem real and business personal property taxes for tax

            years 2006-2018 and estimated 2019 against the property of the Debtors in the

            aggregate amount of $132,842.42

       2.   These taxes are secured with a security interest that is superior to that of any other

            secured claim under the Texas Constitution, Article VIII, Section 15, and the Texas

            Property Tax Code, Section 32.01 and Section 32.05(b). Stanford v. Butler, 826 F.2d

            353 (5th Cir. 1987), 11 USC § 506; Universal Seismic Associates, Inc., 288 F.3d 205

            (5th Cir. 2002); In Re Winn's Stores, Inc.; 177 B.R. 253 (Bktcy W.D. Tex 1995).

       3. The Texas Taxing Jurisdictions do not oppose the sale of the property, but are entitled

            to adequate protection of its liens and request that the tax liens for the 2006-2019 tax

            year be expressly retained until payment of the 2019 taxes, plus any penalties and

            interest that may accrue thereon, in the ordinary course.

       4. The inclusion of the following language in the Motion would be adequate to
            resolve the objection of The Texas Taxing Jurisdictions:


TEXAS TAXING JURISDICTIONS’ RESPONSE TO SALE MOTION                                        Page 2 of 3
19-10412-jlg    Doc 624     Filed 05/31/19    Entered 05/31/19 17:10:13         Main Document
                                             Pg 3 of 3



               Delinquent property taxes, penalties and interest are to be paid in full from
               the proceeds of the sale, at the time of the closing of the sale transaction,
               and the ad valorem tax liens for the 2019 tax year are hereby expressly
               retained until payment by the purchaser of the 2019 ad valorem taxes, and
               any penalties or interest which may ultimately accrue to those taxes, in the
               ordinary course of business.

WHEREFORE, The Texas Taxing Jurisdictions do not object to the foregoing Motion but
requests this Court order inclusion of such provisions in the Final Order as would protect
the lien position of The Texas Taxing Jurisdictions and its liens be attached thereto with
the priority they otherwise hold pursuant to non-bankruptcy law, and further requests other
and such relief as is just and proper.

Dated: May 31, 2019

                                                    Respectfully submitted,

                                                    McCREARY, VESELKA, BRAGG &
                                                    ALLEN, P.C.
                                                    P. O. Box 1269
                                                    Round Rock, TX 78680-1269

                                                    /s/ Tara LeDay
                                                    Tara LeDay TX 24106701
                                                    Telephone: (512) 323-3200 x249
                                                    Email: tleday@mvbalaw.com
                                                    Attorney for The Texas Taxing Jurisdictions


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 31, 2019, a true and correct copy of the
foregoing was served electronically through the Court’s case filing system and through electronic
mail to all parties listed in the Case to receive notices for the Southern District of New York,
Manhattan Division.

                                                     /s/ Tara LeDay
                                                     Tara LeDay




TEXAS TAXING JURISDICTIONS’ RESPONSE TO SALE MOTION                                      Page 3 of 3
